EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryann Beck on 9/20/2021.
The application has been amended as follows: 
Please refer to the attached document with the amendments outlined for the allowance.

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement of claims 1-20 and Inventions 1, 2, and 3, as set forth in the Office action mailed on January 31, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 31, 2019 is withdrawn.  Claims 11-20, directed to Inventions 2 and Invention 3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a system and method of receiving physiological data from a plurality of wireless sensors, obtaining a location of each wireless sensor, obtaining a location from at least one patient location device of at least one patient, obtaining a anthropomorphic model of the patient and positioning the anthropomorphic models at the obtained location of the patient, and then comparing the locations of the wireless sensors and the model position in order to assign the physiological data from each wireless sensor to the patient based upon a proximity of the location of each wireless sensor to the first model.
The closest prior art is Quinn (US 2018/0116560 A1) in view of Friedman (US 201200354217 A1) and Nawana (US 2014/0081659 A1). Quinn discloses a system of wireless patient sensing (e.g. abstract, Fig 1; [0040]-[0042]), the system comprising: a first wireless sensor comprising a physiological sensor configured to obtain first physiological data (e.g. Fig 1:102; [0043]); and a processor configured to determine a location of the first wireless sensor (e.g. [0091]; [0147]; [0151] Fig 4/5:406/506 the controller manages the operations of the sensors and the location receiver). Quinn does disclose the ability to locate a patient based on the GPS in the sensor (e.g. [0091]; [0147] Fig 4/5:416/516), but is silent regarding a patient location device configured to determine and to receive the location of a first patient from the patient location device; and a processor configured to digitally position a digital model of the first patient at the location of the first patient and compare the location of the first wireless sensor to the positioned model of the first patient and assign the first physiological data to the first patient based upon the comparison.Friedman discloses a system and method of using location technology to monitor a patient utilizing a patient location device configured to determine a location of the first patient from the patient location device (e.g. abstract; [0016]; [0023]-[0026]). Nawana discloses a system and method for surgical planning, support and tracking wherein the processor positions a model of the first patient at the location of the first patient (e.g. Nawana:  [0239]-[0241]); wherein the model of the first patient is an anthropomorphic model (e.g. Nawana: [0240] lines 1-6 a 3-D model of the patient’s anatomy based on the images of the patient).
The combination of Quinn in view of Friedman and Nawana is silent regarding assigning the first physiological data to the first patient based upon the comparison of the location of the first wireless sensor to the positioned digital model of the first patient and wherein the first physiological data is assigned to the first patient if the location of the first wireless sensor is within a predetermined distance of an envelope of the model of the first patient. The prior art of record, taken individually or in combination does not teach or render obvious the configuration of elements or steps as detailed in the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Jessandra Hough							September 21, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792